     Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 1 of 10 PageID #: 232




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         CHARLESTON DIVISION


MELANGE CAFÉ LLC,

                                    Plaintiff,

v.                                                              CIVIL ACTION NO. 2:20-cv-00441
                                                                (consolidated with Civil Action No. 2:20-cv-00442)

ERIE INSURANCE PROPERTY &
CASUALTY COMPANY, et al.,

                                    Defendants.


                               MEMORANDUM OPINION AND ORDER


         The Court has reviewed Plaintiffs Filmanatix and Melange Café’s Motion to Remand

(Document 19), the Memorandum of Law in Support of Plaintiffs Filmanatix and Melange Café’s

Motion to Remand (Document 20), Defendant Commissioner James Dodrill’s Response to

Plaintiffs’ Motion to Remand (Document 23), Defendant Governor James C. Justice, II’s Response

to Plaintiffs’ Motion to Remand (Document 24), Defendant Erie Insurance Property & Casualty

Company’s Response in Opposition to Plaintiffs’ Motion to Remand (Document 25), the Plaintiffs’

Filmanatix LLC and Melange Café LLC Reply in Opposition to Defendant Governor Justice’s

Response to Plaintiffs’ Motion to Remand (Document 26), and the Plaintiffs’ Filmanatix LLC and

Melange Café LLC Reply in Opposition to Defendant Commissioner Dodrill’s Response to

Plaintiff’s Motion to Remand (Document 27), as well as the Amended Complaint (Document 1-

1). 1


1 Complaints filed in the pre-consolidation cases are identical in all material respects. For ease of reference, the
Court will refer to the amended complaint filed in the lead case, 2:20-cv-441.
    Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 2 of 10 PageID #: 233




         In addition, the Court has reviewed Defendant James C. Justice, II’s Motion to Dismiss

(Document 15), Defendant James C. Justice, II’s Memorandum of Law in Support of His Motion

to Dismiss (Document 16), the Motion to Dismiss of James A. Dodrill, in His Official Capacity as

the Insurance Commissioner of the State of West Virginia (Document 17), and the Memorandum

of Law in Support of Commissioner Dodrill’s Motion to Dismiss (Document 18), as well as all

attached exhibits. For the reasons stated herein, the Court finds that Defendants James C. Justice,

II and James A. Dodrill must be dismissed as fraudulently joined, and the motion to remand must

be denied.

                                                      FACTS 2

         The Plaintiffs are West Virginia businesses that purchased Ultrapack Plus business

insurance from Defendant Erie Insurance, a Pennsylvania corporation. Defendant Governor

Justice is the Governor of West Virginia. Defendant Commissioner Dodrill is the Insurance

Commissioner for West Virginia. Both Plaintiff businesses suffered losses as a result of the novel

coronavirus pandemic and associated orders limiting business activity. Governor Justice issued

Executive Order 9-20, temporarily ordering the closure of non-essential business activity within

the state. Commissioner Dodrill signed Emergency Order 20-EO-02, which prohibits insurance

companies from issuing cancellation or nonrenewal notices and provides COVID-related

guidance.

         The Plaintiffs allege that their policies provide coverage for loss of business income, extra

expense coverage, and loss due to the actions of a civil authority, as well as physical loss and

damage, and contain no exclusions for a pandemic or world health crisis. They assert that the



2 For purposes of the instant motion, the Court treats factual allegations contained in the complaints as true.
                                                           2
   Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 3 of 10 PageID #: 234




COVID-19 pandemic causes physical loss and damage, stressing that the virus can remain on

surfaces for an extended period of time. They allege that Erie failed to pay their business

interruption claims. The complaints allege breach of contract and insurance bad faith claims

against Erie. The Plaintiffs also seek declaratory judgment that they “sustained direct physical

loss or damage…as a result of COVID-19,” that “COVID-19 is a covered cause of loss,” that “the

losses incurred…as a result of the orders issued by the Governor of West Virginia are covered

losses,” and that they are “entitled to coverage of loss(es) due to the actions of West Virginia’s

civil authorities, including the Governor of West Virginia.” (Am. Compl. at ¶ 52.) They seek

declaratory judgment that they were business impacted by the Governor’s executive order, that the

executive order recognized COVID-19 as a physical contaminant, that the executive order

“triggered the civil authority provision of the policy,” and that Erie’s actions “are in violation of

Commissioner Dodrill’s emergency order directing insurers to consider the difficulties posed by

the pandemic and the Governor’s executive order. (Id.) The prayer for relief requests judgment

against the Defendants for damages, declaratory and injunctive relief, costs and attorney’s fees,

and punitive damages.

       Erie was served with the original complaints on May 29, 2020, and filed notices of removal

on June 26, 2020. It asserts that federal diversity jurisdiction exists because the amount in

controversy exceeds $75,000, the Plaintiffs are West Virginia citizens, it is a Pennsylvania citizen,

and Defendants Justice and Dodrill are fraudulently joined such that their citizenship may be

disregarded. The motion to remand was filed on July 28, 2020.




                                                 3
    Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 4 of 10 PageID #: 235




                                         STANDARD OF REVIEW

        An action may be removed from state court to federal court if it is one over which the

district court would have had original jurisdiction. 28 U.S.C. § 1441(a). 3 This Court has original

jurisdiction of all civil actions between citizens of different states or between citizens of a state

and citizens or subjects of a foreign state where the amount in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs. 28 U.S.C. § 1332(a)(1)-(2). Generally, every

defendant must be a citizen of a state different from every plaintiff for complete diversity to exist.

Diversity of citizenship must be established at the time of removal. Higgins v. E.I. Dupont de

Nemours & Co., 863 F.2d 1162, 1166 (4th Cir.1998).

        Section 1446 provides the procedure by which a defendant may remove a case to a district

court under Section 1441. Section 1446 requires that “[a] defendant or defendants desiring to

remove any civil action from a State court shall file . . . a notice of removal signed pursuant to

Rule 11 of the Federal Rules of Civil Procedure and containing a short and plain statement of the

grounds for removal.” 28 U.S.C. § 1446(a). Additionally, Section 1446 requires a defendant to

file a notice of removal within thirty days after receipt of the initial pleading. It is a long-settled

principle that the party seeking to adjudicate a matter in federal court, through removal, carries the

burden of alleging in its notice of removal and, if challenged, demonstrating the court’s jurisdiction




3   Section 1441 states in pertinent part:

                 Except as otherwise expressly provided by Act of Congress, any civil action
                 brought in a State court of which the district courts of the United States have
                 original jurisdiction may be removed by the defendant or the defendants, to the
                 district court of the United States for the district and division embracing the place
                 where such action is pending.


28 U.S.C. § 1441(a).
                                                          4
   Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 5 of 10 PageID #: 236




over the matter. Strawn et al. v. AT &T Mobility, LLC et al., 530 F.3d 293, 296 (4th Cir. 2008);

Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994) (“The burden of

establishing federal jurisdiction is placed upon the party seeking removal.”) (citation omitted).

Accordingly, in this case, the removing defendant has the burden to show the existence of diversity

jurisdiction by a preponderance of the evidence. See White v. Chase Bank USA, NA., Civil Action

No. 2:08-1370, 2009 WL 2762060, at *1 (S.D. W.Va. Aug. 26, 2009) (Faber, J.) (citing McCoy v.

Erie Insurance Co., 147 F.Supp. 2d 481,488 (S.D. W.Va. 2001)). In deciding whether to remand,

because removal by its nature infringes upon state sovereignty, this Court must “resolve all doubts

about the propriety of removal in favor of retained state jurisdiction.” Hartley v. CSX Transp.,

Inc., 187 F.3d 422, 425 (4th Cir. 1999).

       “The “fraudulent joinder” doctrine permits removal when a non-diverse party is (or has

been) a defendant in the case . . .. This doctrine effectively permits a district court to disregard,

for jurisdictional purposes, the citizenship of certain nondiverse defendants, assume jurisdiction

over a case, dismiss the nondiverse defendants, and thereby retain jurisdiction.”            Mayes v.

Rapoport, 198 F.3d 457, 461 (4th Cir. 1999). The Fourth Circuit sets a high standard for

defendants attempting to demonstrate fraudulent joinder: “[T]he removing party must establish

either: that there is no possibility that the plaintiff would be able to establish a cause of action

against the in-state defendant in state court, or; that there has been outright fraud in the plaintiff’s

pleading of jurisdictional facts.” Id. at 464 (quoting Marshall v. Manville Sales Corp., 6 F.3d

229, 232 (4th Cir. 1993)) (emphasis in original; brackets removed). Courts may consider the

record beyond the pleadings to “determine the basis of joinder” and “whether an attempted joinder




                                                   5
      Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 6 of 10 PageID #: 237




is fraudulent.” AIDS Counseling & Testing Centers v. Grp. W Television, Inc., 903 F.2d 1000,

1004 (4th Cir. 1990) (internal quotation marks and citations omitted).

         The Fourth Circuit has described the standard for fraudulent joinder as “even more

favorable to the plaintiff than the standard for ruling on a motion to dismiss under Fed. R. Civ. P.

12(b)(6).” Hartley, 187 F.3d at 424. Furthermore, “all legal uncertainties are to be resolved in

the plaintiff's favor in determining whether fraudulent joinder exists” and “courts should resolve

all doubts about the propriety of removal in favor of retained state court jurisdiction.” Id. at 425

(internal quotation marks removed).

         The Hartley court went on to explain:

                In all events, a jurisdictional inquiry is not the appropriate stage of
                litigation to resolve these various uncertain questions of law and
                fact. Allowing joinder…is proper in this case because courts should
                minimize threshold litigation over jurisdiction. See Navarro Sav.
                Ass'n v. Lee, 446 U.S. 458, 464 n. 13, 100 S.Ct. 1779, 64 L.Ed.2d
                425 (1980) (“Jurisdiction should be as self-regulated as breathing;
                ... litigation over whether the case is in the right court is essentially
                a waste of time and resources.” (internal quotation marks omitted)).
                Jurisdictional rules direct judicial traffic. They function to steer
                litigation to the proper forum with a minimum of preliminary fuss.
                The best way to advance this objective is to accept the parties joined
                on the face of the complaint unless joinder is clearly improper. To
                permit extensive litigation of the merits of a case while determining
                jurisdiction thwarts the purpose of jurisdictional rules.

Id.

                                            DISCUSSION

         The Plaintiffs assert that the Court lacks jurisdiction over this matter because there is not

complete diversity, citing the West Virginia residency of Defendants Justice and Dodrill. They

also assert that the notice of removal was defective because it was not joined by Defendants Justice

and Dodrill. The Plaintiffs contend that Governor Justice and Commissioner Dodrill are proper

                                                   6
   Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 7 of 10 PageID #: 238




Defendants under West Virginia Code § 55-13-11 because the construction and impact of their

orders are at issue. They argue that their interests were adversely affected by the governmental

orders, and they “have standing to receive a declaration of their rights, status, or other legal

relations in regard to Governor Justice and Commissioner Dodrill’s orders.” (Pl.’s Mem. at 6.)

       Defendants Justice and Dodrill take no position with respect to the motion to remand.

They each filed motions to dismiss, asserting immunity under the 11th Amendment to the United

States Constitution, jurisdictional and standing defenses, and failure to state a claim. Both

emphasize that the Plaintiffs’ complaints do not identify any controversy or adverse interests

between the Plaintiffs and Defendants Justice and Dodrill. The Plaintiffs argue that the motions

to dismiss should be considered by the state court following remand.

       Erie contends that removal was proper and that Defendants Justice and Dodrill should be

dismissed as fraudulently joined. It emphasizes that the core of the suit is an insurance coverage

dispute between the Plaintiffs and Erie. It contends that the orders issued by Governor Justice

and Commissioner Dodrill simply provide factual background for that dispute but are not

themselves the subject of any claim for relief. Erie further asserts that consent for removal from

Defendants Justice and Dodrill was not required because they were fraudulently joined.

       It is well-established that courts may only resolve justiciable controversies between adverse

parties. Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 240 (1937). “The

controversy must be definite and concrete, touching the legal relations of parties having adverse

legal interests. It must be a real and substantial controversy admitting of specific relief through a

decree of a conclusive character, as distinguished from an opinion advising what the law would be

upon a hypothetical state of facts.” Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S.


                                                 7
    Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 8 of 10 PageID #: 239




227, 240–41 (1937) (internal citations omitted). The West Virginia Supreme Court recently

reiterated its standard for determining justiciability under the Uniform Declaratory Judgment Act:

                  In deciding whether a justiciable controversy exists sufficient to
                  confer jurisdiction for purposes of the Uniform Declaratory
                  Judgment Act, West Virginia Code §§ 55–13–1 to –16 (1994), a
                  circuit court should consider the following four factors in
                  ascertaining whether a declaratory judgment action should be heard:
                  (1) whether the claim involves uncertain and contingent events that
                  may not occur at all; (2) whether the claim is dependent upon the
                  facts; (3) whether there is adverseness among the parties; and (4)
                  whether the sought after declaration would be of practical assistance
                  in setting the underlying controversy to rest.

Syl. Pt. 2, City of Martinsburg v. Berkeley Cty. Council, 825 S.E.2d 332 (W. Va. 2019) (quoting

Syllabus Point 4, Hustead on Behalf of Adkins v. Ashland Oil, Inc., 475 S.E.2d 55 (W.Va. 1996).

         The Plaintiffs do not allege any wrongdoing by Governor Justice or Commissioner Dodrill,

and they seek no relief from Governor Justice or Commissioner Dodrill. 4 The orders issued by

Governor Justice and Commissioner Dodrill form part of the legal and factual background to the

Plaintiffs’ insurance claim. The Plaintiffs do not challenge the validity of those orders. The

outcome of the suit has no potential impact on the orders. To the extent any interpretation of the

orders may be required, it would be akin to the interpretation of any law, regulation, or order

routinely performed by courts without requiring the participation of the regulatory body.

Although the orders contributed to the harm or damages alleged by the Plaintiffs, they do not seek

to enjoin those orders or to recover for their losses from the State of West Virginia. They simply

seek insurance coverage for their losses, a claim in which Defendants Justice and Dodrill have no

interest. By the terms of W.Va. Code § 55-13-11, relied upon by the Plaintiffs, they are not proper


4 Although the amended complaint seeks relief from the Defendants generally, the factual and legal claims do not
suggest any avenue for relief from Defendants Justice or Dodrill, given that the harm alleged related only to the denial
of insurance coverage, and not the issuance of the business closure orders.
                                                           8
   Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 9 of 10 PageID #: 240




parties for declaratory judgment because they have no “interest which would be affected by the

declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding.”

W. Va. Code § 55-13-11. Therefore, the Court finds that the amended complaints do not state

justiciable claims against Defendants Justice or Dodrill, and they must be dismissed as fraudulently

joined for purposes of removal and remand.

       Because Defendants Justice and Dodrill were not proper parties, their consent was not

required for removal. “While the general rule requires all defendants to join in a removal petition,

an exception is made in the case of fraudulent joinder.” Fleming v. United Teachers Assocs. Ins.

Co., 250 F. Supp. 2d 658, 663 (S.D.W. Va. 2003) (Faber, C.J.) Removal was procedurally proper,

complete diversity exists between the remaining parties, and the amount in controversy appears to

exceed $75,000. Therefore, the motion to remand should be denied.


                                         CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that

Plaintiffs Filmanatix and Melange Café’s Motion to Remand (Document 19) be DENIED and that

Defendant Commissioner James Dodrill and Defendant Governor James C. Justice, II be

DISMISSED as fraudulently joined.

       The Court further ORDERS that Defendant James C. Justice, II’s Motion to Dismiss

(Document 15) and the Motion to Dismiss of James A. Dodrill, in His Official Capacity as the

Insurance Commissioner of the State of West Virginia (Document 17) be TERMINATED AS

MOOT.




                                                 9
  Case 2:20-cv-00441 Document 33 Filed 08/31/20 Page 10 of 10 PageID #: 241




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:        August 31, 2020




                                            10
